This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 LARRY KOZLOWSKI,

 3          Worker-Appellant,

 4 v.                                                                            NO. 32,659

 5 YRC, WORLDWIDE AND
 6 GALLAGHER BASSETT SERVICES, INC.,

 7          Employer-Insurer-Appellee.


 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Reginald C. Woodard, Workers’ Compensation Judge

10 David S. Proffit
11 Albuquerque, NM

12 for Appellant

13   Law Offices of Robert Bruce Collins
14   Robert Bruce Collins
15   Julie Koschtial
16   Albuquerque, NM

17 for Appellee
 1                            MEMORANDUM OPINION

 2 WECHSLER, Judge.

 3   {1}   Worker appeals a workers’ compensation order. In our notice of proposed

 4 summary disposition, we proposed to affirm in part and reverse in part. Worker has

 5 filed a memorandum in support of this Court’s proposed summary disposition, in

 6 which he concedes that the proposed summary disposition is appropriate.

 7 Accordingly, for the reasons stated in our notice of proposed summary disposition, we

 8 affirm in part and reverse in part.

 9   {2}   IT IS SO ORDERED.



10                                               ________________________________
11                                               JAMES J. WECHSLER, Judge


12 WE CONCUR:



13 ________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 ________________________________
16 J. MILES HANISEE, Judge




                                             2